WHITING, J.
(concurring specially). I concur in the result reached by the majority of my colleagues; 'but I would base such concurrence' solely on the provisions of section 6798, Rev. Code 1919, tire only section under which appellant claims right' to a money judgment. Appellant’s suggestion that he' believed himself the owner of the land has' no relevancy to a claim for money judgment under section 6798, and the majority opinion should have so stated. If appellant had sought subrogation, his belief that he was the owner might be material, and he might have been entitled to relief. Title Guaranty Co. v. Haven, 196 N. Y. 487, 89 N. E. 1082. 25 L. R. A. (N. S.) 1308, 17 Ann. Cas. 1131, and note following. But a right to subrogation would not rest in any manner on said section 6798, and would not carry with it any right to personal judgment against respondent.
McCOY, P. J., concurs in view of Justice Whiting.